J-S36017-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RYAN M. ECKHART,                           :
                                               :
                       Appellant               :   No. 3900 EDA 2017

           Appeal from the Judgment of Sentence November 14, 2017
                In the Court of Common Pleas of Carbon County
               Criminal Division at No.: CP-13-CR-0000898-2011

BEFORE: GANTMAN, P.J., DUBOW, J., and KUNSELMAN, J.

MEMORANDUM BY DUBOW, J.:                            FILED DECEMBER 11, 2018

        Appellant, Ryan M. Eckhart, appeals from the November 14, 2017

Judgment of Sentence entered in the Court of Common Pleas of Carbon

County following the revocation of his parole. We affirm on the basis of the

trial court’s January 22, 2018 Opinion.

        In its Pa.R.A.P. 1925(a) Opinion, the trial court set forth the underlying

facts. See Trial Court Opinion, filed 1/22/18, at 1-5. Briefly, on January 19,

2012, Appellant entered a guilty plea to one count of Driving Under the

Influence of a Controlled Substance.1 The trial court imposed a term of ninety

days to five years’ imprisonment.




____________________________________________


1   75 Pa.C.S. § 3802(d)(1)(i).
J-S36017-18


       Over the next several years, the court revoked Appellant’s parole

several times for his failure to comply with a zero-tolerance policy for drug

use and possession, as well as missed drug tests.

       On October 31, 2016, Carbon County Adult Probation Officer Kimberly

Cooper filed a Petition to Revoke Appellant’s parole, alleging that Appellant

(1) tested positive for amphetamines on September 14, 2016; (2) failed to

submit a scheduled urine screen on October 5, 2016; and (3) “was

unsuccessfully discharged” from drug and alcohol treatment on October 18,

2016. Petition to Revoke, 10/31/16. Officer Cooper also requested that the

court issue an arrest warrant for Appellant. Due to a breakdown in the court’s

operation, the court did not properly process and file the Petition or issue an

arrest warrant.

       On August 4, 2017, the Clerk of Courts issued the arrest warrant for

Appellant.2 Officers arrested Appellant on August 8, 2017, and served him

with the revocation Petition.

       On October 27, 2017, the trial court, sitting as the parole violation

(“VOP”) court, conducted a VOP hearing at which Officer Cooper and Appellant

testified. Appellant stipulated to the violations, but challenged the timeliness

of the delayed revocation hearing and the Commonwealth’s diligence pursuant



____________________________________________


2Officer Cooper testified that she discovered the error, notified the court, and
submitted an expedited request for the issuance of the arrest warrant. N.T.
VOP, 10/27/17, at 18-19.

                                           -2-
J-S36017-18


to Pennsylvania Rule of Criminal Procedure 708. See N.T. VOP, 10/27/17, at

4, 9, 44-45.

      After consideration of the foregoing and additional briefing by the

parties, the VOP court found that Appellant had violated his parole.       On

November 14, 2017, the VOP court recommitted Appellant for 202 days’

incarceration with credit for time served.

      Appellant filed a timely Notice of Appeal. Both Appellant and the VOP

court complied with Pa.R.A.P. 1925.

      Appellant presents one issue for our review:

      Whether the [t]rial [c]ourt erred when it found the one year delay
      in resolving the Commonwealth’s petition to revoke [Appellant’s]
      parole reasonable under Pa.R.Crim.P. 708?

Appellant’s Brief at 4.

      Appellant avers that the VOP court violated his right to a speedy

revocation hearing under Pa.R.Crim.P. 708. Appellant’s Brief at 10-20. Rule

708 provides, in part, that a parole revocation hearing must be “held as

speedily as possible at which the defendant is present and represented by

counsel.”   Pa.R.Crim.P. 708(B)(1) (emphasis added).        “In evaluating the

reasonableness of a delay, the court examines three factors: the length of the

delay; the reasons for the delay; and the prejudice resulting to the defendant

from the delay.” Commonwealth v. Clark, 847 A.2d 122, 124 (Pa. Super.

2004). “When examining the reasons for the delay, the court looks at the

circumstances    surrounding    the   delay   to     determine   whether   the



                                      -3-
J-S36017-18


Commonwealth acted with due diligence in scheduling the revocation

hearing.” Commonwealth v. Christmas, 995 A.2d 1259, 1263 (Pa. Super.

2010) (citing Clark, 847 A.2d at 124).

      After a thorough review of the certified record, the briefs of the parties,

the applicable law, and the trial court Opinion, we conclude that there is no

merit to Appellant’s challenge. The Honorable Roger N. Nanovic, sitting as

the VOP court, has authored a comprehensive, thorough, and well-reasoned

Opinion, citing the record and relevant case law in addressing Appellant’s

claim. See Trial Court Opinion, filed 1/22/18, at 5-12 (concluding that there

is no merit to Appellant’s claim because the one-year delay did not prejudice

Appellant insofar as (1) his purported loss of a mitigation argument is

speculative and does not qualify as “the loss of essential witnesses or

evidence” as contemplated by the rule and case law, particularly where

Appellant stipulated to his violations; and (2) Appellant’s contention that he

would have been released from prison upon reaching his “maximum date” had

he been arrested earlier is speculative). We, thus, affirm on the basis of the

trial court’s January 22, 2018 Opinion.

      The parties are instructed to attach a copy of the trial court’s January

22, 2018 Opinion to all future filings.

      Judgment of Sentence affirmed.




                                      -4-
J-S36017-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/18




                          -5-
                                                                                       Circulated 11/20/2018 02:38 PM




       IN THE COURT OF COMMON PLEAS OF CARBON COUNTY, PENNSYLVANIA
                         CRIMINAL DIVISION - LAW

    COMMONWEALTH OF PENNSYLVANIA

                       v.                              No. CR-898-2011
                                                                                                 • ........1

    RYAN ECKHART,
                                                                                                '
                                                                                                    ----..-.
                Defendant

Brian B. Gazo, Esquire
Assistant District Attorney
                                              Counsel for the Commonwea I tfi)
                                                                                        .:.,
                                                                                                · -·
Matthew Mottola, Esquire                      Counsel for the Defendant
Assistant Public Defender

                                   MEMORANDUM OPINION

Nanovic, P.J. - January 22, 2018

        Under      Pa.R.Crim.P.         708         (B) (1),     parole       and     probation

revocation hearings must be held within a reasonable time.                                      When

this     does    not   occur      and   the     defendant          is   prejudiced         by   the

delay,     the underlying petition should be dismissed.                               So argues

the     Defendant      in   opposing     the        petition      to    revoke      Defendant's

parole     filed    by      the   Carbon      County Adult             Probation      Office          on

October 31, 2016.

                       FACTUAL AND PROCEDURAL BACKG�OUND

        On January 19,        2012, Senior Judge Richard W. Webb sentenced

Ryan Eckert,        the     defendant      in       these      proceedings,      to    serve         no

less    than ninety days           nor more          than      five years     in the Carbon

County Correctional Facility for his conviction of driving under

the influence of a schedule one controlled substance, heroin, as

a     second    offense.          The   sentence          contained       a   zero-tolerance
                                           [FN-2-18)
                                                1
     provision          for      Defendant's              use         or     possession                 of        illegal

     controlled substances and for missed urine screens.                                                With credit

     granted      for fifty-one days,                 the sentence was set to expire on

    November 30, 2016 (the "max date").

            Unfio r t una t e Ly ,     Defendant was             not        able to comply with                       the

    zero-tolerance provision and,                         as a result,                his parole has been

    revoked       three        times.          (N.T.,       10/27/17,              p.       10).         The        first

    revocation          occurred        on    October           10,        2013,        when       Defendant          was

    recommitted           to    serve        the    balance           of        his        sentence          and    made

    eligible for re-parole after serving a minimum six-month period

    of imprisonment.                 The second revocation occurred on October 1,

    2015.        Again,    Defendant was recommitted to serve the balance of

    his      sentence,           with         the       court              conditioning                 Defendant's

    eligibility         for     parole        on     or     after           May       1,        2016,        upon    his

    admission        into         a     long-term           inpatient                 drug         and        alcohol

    rehabilitation facility.                       (N.T.,       10/27/17,             p.    13).1        The third

    revocation,         and     the     revocation          which          is    the        subject          of    these

proceedings,              began       with the filing by the Carbon County Adult

Probation Office of a revocation petition on October 31, 2016.

            In    its      petition,           the        Probation              Office           alleged           that

Defendant           tested        positive          for     amphetamines                   on    September           14,
1
   Defendant was paroled on May 12, 2016, to an inpatient program at Conewego Snyder,
which he successfully completed on July 29, 2016.   On Defendant's discharge from this
facility, it was recommended that he attend one individual and two group counseling
sessions every week beginning September 6, 2016.      Between September 6, 2016, and
October 8, 2016, Defendant attended a total of one individual and two group sessions,
resulting in his unsuccessful discharge from outpatient counseling on October 18,
2016, due to his failure to keep scheduled appointments.   (N.T., 10/27/17, pp. 14, 23-
24, 35-36) .
                                       [FN-2-18]
                                           2
 2016, failed to submit to a scheduled urine screen on October 5,

 2016,    and was. unsuccessfully discharged                             from drug and alcohol

 treatment        on   October         18,        2016.          These     violations             were      not

 disputed by Defendant at the time of his revocation hearing held

on October 27, 201�.                (N.T.,          10/27/17, pp. 4, 44-45).                          Instead,

Defendant         argued     that       the        one-year            delay     in        resolving        the

Commonwealth's petition was unreasonable and required dismissal,

with prejudice, of the violations.

         In its petition filed on October 31,                                  2016,       the Probation

Office      requested           that         an      arrest          warrant          be        issued     for

Defendant's apprehension and stated that service of the petition

would be made on Defendant at the time of apprehension.                                                 (N. T.,

10/27/17, p. 16).            On the same date this petition was filed, the

court     entered       an   order       directing               the    issuance           of    an    arrest

warrant,     however,        due to an oversight                       in the Clerk of Courts

Office,     no    warrant       was     issued              until    August      4,     2017.           (N. T.,

10/27/17,    pp.       17-18).         This breakdown in processing the arrest

warrant     was    discovered when                 the       probation officer                  responsible

for filing the petition for revocation - Kimberly Cooper - first

learned that same day that Defendant was not in prison, but had

been visiting the prison to deposit monies in a female inmate's

account, and immediately requested the Clerk's Office to process

Defendant's        arrest       warrant            on       an      expedited         basis.            (N. T.,

10/27/17,    pp.       18-19,    28-29).                Upon the issuance of the arrest

                                                  [FN-2-18]
                                                        3
 warrant,        Defendant was              arrested four days               later,     on August        8,

 2017.        (N . T. ,   10 I 2 7 I 1 7 , pp . 1 7 , 2 O) •

         At     the        revocation         hearing       held        on     October        27,     2017,

 Defendant claimed "the petition should be dismissed because the

hearing             was        untimely           under             Pa. R. Crim. P.         708 (B) (1)."

 (Defendant's Brief in Support of Dismissal of Petition to Revoke

Parole,        p.    1).       Defendant argued the Commonweal th did not act

diligently to monitor and ensure that the Clerk of Courts Office

timely processed the petition and issued an arrest warrant,                                             and

that the resulting delay in holding the revocation hearing was

prejudicial.

         At the conclusion of the revocation hearing,                                      we requested

counsel to brief Defendant's claim that the delay between when

the petition for revocation was filed and the hearing was held

was      unreasonable             and       required      dismissal            of     the      petition.

Defendant's           brief       was       filed    on        October       30,      2017,     and     the

Commonwealth's brief was                     filed on November· 3,                  2017.      By Order

dated November 14,                  2017,    we granted the Commonwealth's request

for revocation and recommitted the Defendant to prison for 202

days,     less        credit        for     Defendant's         confinement           in    the     Carbon

County Correctional Facility since his arrest on August 8, 2017,

and an additional seventy-eight days for Defendant's successful

completion          of     inpatient         treatment         at     Conewego       Snyder       for   the

period        from May        12,     2016,     through         July     29,    2016.         The     order

                                                [FN-2-18)
                                                     4
 contained an extensive annotation explaining the reasons for our

 decision.

         On    November        22,    2017,     Defendant         filed his            appeal         to the

 Pennsylvania Superior Court                    from the November                    14,    2017,       order

' granting revocation.                In his appeal, Defend.ant raises one issue:

 Whether          "[t] he    Trial    Court     erred          when     it    found        the       one-year

 delay        in     reso.lving       the      Commonwealth's                petition           to     revoke

 (Defendant's]            parole     reasonable           under       Pa. R. Crim. P.       708."         See

 Defendant's Concise Statement of Errors Complained of on Appeal

 filed on December 11, 2017.                    In his concise statement, Defendant

 further          states     that     "[d]espite          finding         that       this        delay    was

 intrinsically unreasonable and that the Commonwealth did not act

 diligently          in     resolving       this    petition,           the Trial           Court. erred

 when it          found this delay reasonable because it concluded that

 [Defendant] was not prejudiced by this delay".

                                              DISCUSSION

         A    revocation           hearing     must       be    held      within       a        "reasonable

 time"       from     when     a     petition       seeking           revocation           on     technical

 grounds       is     filed.         Commonweal th         v.    Christmas,           995 A.2d 1259,

 1262         (Pa.Super.        2010)         (interpreting              Rule        708's           language

 requiring a hearing to be held "as speedily as possible" to mean

 within       a     reasonable        time),       appeal       denied,         53 A.3d 756    (Pa.

 2012) .2         The primary purpose of this prompt hearing requirement


 2 Pennsylvania Rule of Civil Procedure 708(8) provides, in relevant part:
                                                [FN-2-18]
                                                      5
 is to prevent the loss of essential witnesses or evidence that

 would adversely af feet the fairness                             of the revocation process

 and to prevent unnecessary detention or other limitations on the

 offender's        personal        liberty.       Commonwealth               v.      Marchesano,         544
A.2d 1333, 1336 (Pa. 1988).

        "[T] he     reasonableness          of    the        delay      in        the   holding      of    a

 revocation hearing is to be determined by an inquiry into the

 circumstances            of      the   individual                case.              Three     of        the

circumstances into which the court                            inquires are the length of

the    delay,      the      reasons     which         do    or     do     not      justify     it,       and

whether       the         Defendant       was          prejudiced               by      the        delay."

Commonwealth         v.     Marchesano, 544 A.2d    at     1336.         There       is    no

presumptive or per se rule finding prejudice to exist after a

certain defined period of time or "whenever a revocation hearing

is     held   after         the    period        that        probation            [or   parole]          has

expired."          Id.    at 1336.       Rather,            courts must consider whether

the delay was reasonable under the circumstances of the specific

case    and   whether          actual   prejudice            to    the defendant              resulted.


       Rule 708.         Violation of Probation,            Intermediate      Punishment,     or    Parole:
                         Hearing and Disposition

       (B) Whenever a Defendant has been sentenced to probation or intermediate
       punishment, or placed on parole, the judge shall not revoke such probation,
       intermediate punishment, or parole as allowed by law unless there has been:

                     (1) a hearing held as speedily as possible at which the Defendant
              is present and represented by counsel; and

                     (2) a finding of record that the Defendant violated a condition of
              probation, intermediate punishment, or parole.

Pa.R.Crim.P. 708(8).

                                            [FN-2-18]
                                                  6
Marchesano,           54 4 A.2d at        1336-37.            Lt    is Defendant's burden to

prove prejudice.                   Commonwealth v. Christmas, 995 A.2d at 1263.

        With respect · to the three f act or s identified in Marchesano

for evaluating the reasonableness of a delay,                                         the length of the

delay in the case                   sub j udice was              approximately one year:                 from

October       31,     2016         (the date the              revocation petition was                  filed)

until        October         27,    2017       (the     date       the     revocation          hearing    was

held).          The       reason         for    this         delay      was    primarily         due     to    a

breakdown          in the Clerk of Courts Office in issuing the arrest

warrant         (from        October          31,     2016       until        August      4,    2017)     and

thereafter due to delay inherent                               in revocation proceedings.                      A

Gagnon I        hearing was held on August 28,                                2017,    one month after

Defendant's arrest,                 and a Gagnon II hearing was held on October

27, 2017, two months later.

        Here,       both the period of the delay                              (i.e.,      twelve months)

and reason for the delay (i.e.,                              the delay in issuing the arrest

warrant)       favor dismissal of the petition.                                 See Commonwealth v.

Bischof,       616 A.2d 6,              8-10    (Pa.Super.           1992)     (citing delay periods

of     12,    22     �       and    9     �    months         as     unreasonable;             finding    the

Commonwealth             not       to     have       proceeded           with       due    diligence          in

scheduling          the      revocation             hearing        where      the     reason     given    for

fifteen months of the delay was the need to obtain a certified

copy    of     defendant's              conviction            (the      underlying        basis    for    the

revocation),           which        the       parole         department         took      no   affirmative

                                                     [FN-2-18)
                                                         7
steps · to        track    during       this         fifteen-month        period,      and    an

additional seven months thereafter until the hearing was held,

which      the         Commonwealth           took      no      steps       to      expedite).

Notwithstanding this predisposition, the period of delay here is

significantly less than the twenty-two month delay in Bischof,

and while      we      have concluded that             the    Parole Off ice         failed to

exercise due diligence in making inquiry of the Clerk's office

during the nine-month period it took for the arrest warrant to

be   issued,      we    find no     fault      with     the   Commonweal th      as    to    the

ensuing three month delay before the hearing was held,                                much of

which   we    consider to         be    intrinsic        in   the two-step          revocation

process.     (N.T.,      10/27/17,      pp.    32-33).        See Morrissey v. Brewer,

408 U.S. 471,      488, 92 S. Ct. 2593, 33 L. Ed. 2d 484                   (1972)    (finding

that a period of two months between the preliminary hearing and

the final revocation hearing was "not unreasonable").

      Moreover,         the   period      and        cause    of    the     delay     are    not

dispositi ve factors in and of themselves and do not entitle an

offender     to     dismissal      of     the        petition      absent    a   finding      of

pr�judice.        See Commonwealth v. Bischof, 616 A.2d at 9.

      Prejudice in this context has been interpreted as
      being something which would detract from the probative
      value   and   reliability    of    the   facts    considered,
      vitiating the reliability of the outcome itself.          One
      specific purpose of our rule in requiring a prompt
      revocation hearing is to avoid such prejudice by
      preventing    the    loss  of    essential     witnesses   or
      evidence,   the    absence of     which   would contribute
      adversely to the determination.       Another is to prevent
      unnecessary      restraint      of     personal      liberty.
                                          [FN-2-18)
                                                8
        Commonwealth v. Dickens, 327 Pa.Super.                              147, 475 A.2d
141 (1984); �������������
                      Corrunonwealth v. Ballard,                            292 Pa.Super.
        129, 436 A.2d 1039 (1981).

Conunonwealth v. Marchesano, 544 A.2d at 1336.

        Defendant         claims prejudice              in   two    respects.          First,    that

had the hearing been held shortly after the�revocation petition

was filed,          he would have had a viable argument                           for mitigation

given his recent .successful completion of inpatient treatment at

Conewego Snyder and second,                   had he been arrested before the max

date,    he    would       have      been    released        from prison          on    this    date,

pending resolution of the petition, a necessarily shorter period

of time than the eighty-one days he spent in prison prior to the

October 27,         2017,    revocation hearing.                   (N.T.,    10/27/17, p.        30).

Both, we conclude, are unavailing to Defendant.

        As to the first,              such is not prejudice as defined by the

Pennsylvania          Supreme          Court.           Defendant       suffered          no     harm

attributable         to     "the     loss    of essential           witnesses      or evidence,

the     absence       of      which         would       contribute          adversely      to     the

determination"            because      of     the       delay.        The     violations         were

stipulated to         and,      therefore,          not      in    dispute.       All     indicated

that notwithstanding Defendant's discharge from Conewego Snyder

on    July    29,    2016,      he    was     still       using     illegal       drugs    and    not

complying      with       the      zero-tolerance            provision       of   his     sentence.

That this was further confirmed by his subsequent possession and

use of illegal drugs after November 30, 2016, was conduct within

                                              [FN-2-18]
                                                    9
Defendant's       control    and constituted new evidence             for which he

bears the risk,        not a loss of evidence by which Defendant was

prejudiced.       (N.T. 10/27/17, pp. 19-20, 43, 49-50, 52).

       As to Defendant's           second claim of prejudice,           that he was

unnecessarily imprisoned for longer than he would have' been if

he had     been    arrested before November           30,     2016,   this   is    both

speculative       and unlikely.        The petition to revoke           Defendant's

parole     was    filed     thirty    days   before       Defendant's    max      date.

Whether it can fairly be said that had the warrant been issued

immediately,       Defendant       would   have    been     located   and    arrested

within this thirty-day period is uncertain.                     But even if this

were the case,       Officer Cooper testified that given Defendant's

past history of drug use,             his prior two revocations,             and the

current     violations,      the     Probation     Office's     recommendation       to

revoke Defendant's parole and recommit him for 202 days would

have been unchanged.          (N.T., 10/27/17, pp. 21-24, 33-34) .3




3 This period of 202 days represents the pEriod between May 12, 2016, when Defendant

was previously released on parole and admitted into the inpatient program at Conewego
Snyder, and Defendant's max date of November 30, 2016.    (N.T., 10/27/17, pp. 21, 31).
While we accepted this time span for recommitting Defendant to prison in our November
14, 2017, order revoking Defendant's parole, we also gave Defendant full credit for
the seventy-eight days he spent in inpatient treatment at Conewego Snyder.
  Taking into account this seventy-eight day period Defendant was in inpatient
treatment at Conewego Snyder, and considering Defendant was arrested and incarcerated
on August 8, 2017, Defendant will have fully served the 202 days for which he was
recommitted as of December 10, 2017. This notwithstanding, and although Defendant has
not challenged his conviction or the legality of his sentence, the case is not moot
since the fact of Defendant's revocations from parole could have future consequences
for any future convictions for which Defendant may be sentenced:            Defendant's
revocations from parole signal Defendant is a poor candidate for parole or probation,
and would likely appear in a presentence report and be given consideration in
sentencing Defendant for any new offenses.   See Commonwealth v. Carter, 523 A.2d 779,
781 (Pa.Super. 1987).
                                       [FN-2-18)
                                           10
         In add i t i on ,        "[iJn evaluating                 [the prejudice}            component of

 the     test     we must         bear         in mind       the       nature of        the proceeding.

 Parole,        as well as probation,                       is    primarily concerned with the

 rehabilitation           and         restoration           of     the     individual         to    a     useful

 life.       It    is    a     discretionary                penological measure                to       which     a

defendant         has        no       absolute         right.              Thus,        the    controlling

consideration            at       a     revocation           hearing        is     whether         the        facts

presented         to     the      court         are        probative        and     reliable         and        not

whether         traditional             rules         of     procedure           have     been      strictly

observed."              Commonwealth              v.        Marchesano, 544 A.2d       at        1336

 ( citations       omitted) .             Further,           a    parole     revocation,            unlike        a

probation revocation,                    "does not involve the imposition of a new

sentence.         Indeed, there is no authority for a parole-revocation

court to impose a new penalty.                                   Rather,    the only option for a

court that decides to revoke parole is to recommit the Defendant

to serve the already-imposed,                          original sentence."                    Commonwealth

v. Kalichak,           943 A.2d 285, 290 (Pa.Super 2008).

        Here,     Defendant's violations and his past record justified

revocation        of    parole           and    recommi tment            for the        balance          of    his

sentence effective May 12,                       2016.            While we suspect there is no

good     time     to     be       in     prison        from        a     defendant's          perspective,

whether     Defendant's                period     of       incarceration began,                as        it    did

here,    on August           8,       201 7,    when he was arrested;                    on October 27,

2017,    when the         revocation             hearing was             held;      or on      some       later

                                                  [E'N-2-18)
                                                       11
date appears to be of no consequence und�r the circumstances of

this case.         Defendant argues that he was prejudiced by being in

prison,· not by when he was in prison.                       {N.T.,    10/27/17, pp.                                      8-

9) .    Given       that   Defendant       has   not   challenged                the       violations

which form the basis of his revocation or the Court's exercise

of discretion in revoking parole and recommitting the Defendant

to serve      the    balance   of    his    sentence,        Defendant               has         not been

prejudiced by an "unnecessary restraint of personal liberty" due

to the delay.

                                       CONCLUSION

       The    probative        value       and      reliability           of            the               facts

surrounding and underlying the revocation of Defendant's parole

are not      in dispute.       The     facts     and the context in which they

occurred     were     fairly   and     accurately       presented                to     the         court.

Nor has Defendant,          who was recommitted to serve the balance of

his    sentence      and   given    credit       for   all    time     spent               in       prison

pending      his      revocation       hearing,        been     prejudiced                        by                     any

unnecessary restraint of his                freedom.         Consequently,                       Defendant

is entitled to no relief based upon a claimed viola��,on of his
                                              . .. .,    c..·.

                                                                                        --..          . ;.
                                              _,, .:-- '                         {



right to a speedy hearing.                                            �-:��:�
                                                                      . :;..>::'.':::   ;.._ ,
                                                                                        �           ... ....,.....
                                                                      �-) -;:i:� (:)
                                                                                        ;-...)
                                                                                                    �--7
                                                                       -�c;,::�            r-o
                                           BY THE COURT:               C')-�1 c-,
                                                                        ::..,cicJ
                                                                                                     r---�..,
                                                                                                     ;. �            .
                                                                       ���?::-�. u                     r--4
                                                                                                       '--J
                                                                         --:..   - -· 8
                                                                        fP•::..1-�
                                                                                      0
                                                                                           P-:-J.




                                        [FN-2-18)
                                            12